Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 8/1/2021, Applicant amended claims 1, 12, 14-15 and 20. Claims 1-2, 4-15 and 17-20 are pending.

Allowable Subject Matter
Claim 1-2, 4-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kim and Lukacs, base the offset distance of the reflector from the backside of the piezoelectric material on the wavelength, λ,  or on the amplitude and phase of the acoustic signals;  thus, the prior art of record does not disclose the claim 1 limitation, “an acoustic reflector comprising a fluid and disposed between the front side and a back side of the backing material layer, wherein the acoustic reflector is offset from the back side of the piezoelectric material layer by an offset distance that is based, at least in part, on a time duration between an excitation pulse of an acoustic measurement cycle and an echo response phase of the acoustic measurement cycle,” the claim 12 limitation, “wherein the acoustic reflector comprises a material having a different acoustic impedance than an acoustic impedance of the acoustic damping material, wherein the acoustic reflector is offset from the back side of the piezoelectric material layer by an offset distance that is based, at least in part, on a time duration between an excitation pulse of an acoustic measurement cycle and an echo response phase of the acoustic measurement cycle,” nor the claim 20 limitation, “wherein the acoustic reflection boundary comprises a material having a different acoustic impedance than an acoustic impedance of the acoustic damping material, and wherein the acoustic reflection boundary is offset from the back side of the piezoelectric material layer by an offset distance that is based, at least in part, on a time duration between an excitation pulse of an acoustic measurement cycle and an echo response phase.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687